Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
0.	Applicant’s arguments, filed 7/1/2022, with respect to the amended independent claim(s) 1, 16 and 19 have been considered but, are moot due to a new grounds of rejection based upon a new reference, MARC (FR 2712815 A1) (see attached translation), see below. 
Applicant’s Arguments/Remarks filed 7/1/2022 have been fully considered but they are not persuasive. 
Applicant argues, see Remarks, pg(s). 8, that: However, nowhere does Hunter disclose modulating the UV light source during an inhalation of a user such that the LEDs are not driven during the entire inhalation cycle to produce an overall duty cycle of less than 25%. Thus, Applicant respectfully submits that Hunter fails to disclose or suggest each and every element as claimed in amended independent claim 23, and therefore, fails as a reference under 35 U.S.C. 102(a)(l).
In response to item(s) 2 above, the examiner disagrees. The examiner is giving the claims their broadest reasonable interpretation. Hunter et al. (US 20070101867 A1) discloses that the duty cycle can be controlled and set to a “desired duty cycle” (Note which is inclusive of 0-100% duty cycle, if desired) [0008] [0038] (reference’s claims 10).
Hunter differs from the claimed invention by not explicitly showing the “the overall duty cycle is less than 25%.”.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made for “the overall duty cycle is less than 25%.”, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 16 and dependent claims 17 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2.	Claim 16 claims “(a) a body having at least one inlet and at least one outlet;”; 
“(c) a flow path through the body from the at least one inlet to the at least one outlet;” and  
“(e) a mouthpiece embedded at the at least one outlet, the mouthpiece having a body configured for positioning in a mouth of a user to sealingly 
engage the mouth with the mouthpiece.”. It is indefinite/unclear if the claim is claiming that there is more than one “body”; and/or if “body” is referring to the same components etc.
1.	Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   Claim 27 claims “The apparatus of Claim 16, wherein the body includes”. It is indefinite/unclear which body (of claim 16) is being referred to here? 
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hunter et al. (US 20070101867 A1).
     	Regarding claim 23, Hunter discloses that a method of presenting treated air to a user (fig. 1) (abstract), the method comprising:
(a) cycling [0038] [0008] a UV light source (140) during an inhalation [0038] (reference’s claims 10, 23-24 and 50-51) of a user to emit photons into an air flow in an illumination chamber (110) in an airflow channel (in 110) (from 152 to 110 to 120 to 100 to 124), wherein at least a portion of the emitted photons are reflected within the illumination chamber (110) at least 3 times [0036 note radiation from UV source 140 passes through chamber multiple times (inclusive of 3 times) and wherein the UV light source is modulated [0038] [0008]; and
(b) cycling [0038] [0008] the UV light source (140) during an exhalation [0038] (reference’s claims 10, 23-24 and 50-51) of a user to terminate emitting photons corresponding to at least one of a flow through [0038] the airflow channel (in 110) and a pressure (reference’s claims 23-24 and 50-51) [0038] in the airflow channel (in 110) wherein the overall duty cycle 
(fig. 1, facemask 100, reflective chamber 110, UV light 140, exhaust valve 124, input filter 150 at air input 152, batter 142, controller 146); 
[0034-0039]. [0008] 
[0038 Note the controller 146 monitors air flow (via flow meters 144, 145) and controls/turns on (and conversely off)/modulates UV LED irradiation based upon the flow rate (which is influenced/controlled by user inhalation and/or exhalation)]
(reference’s claims 10, 23-24 and 50-51).
In regards to claim 23, Hunter discloses that the duty cycle can be controlled and set to a “desired duty cycle” (Note which is inclusive of 0-100% duty cycle, if desired) [0008] [0038] (reference’s claims 10).
Hunter differs from the claimed invention by not explicitly showing the “the overall duty cycle is less than 25%.”.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made for “the overall duty cycle is less than 25%.”, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

2.	Claim(s) 1-4, 6-7, 10-12, 14, 16-17, 19-22 and 24-26 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Hunter et al. (US 20070101867 A1) in view of MARC (FR 2712815 A1) (see attached translation).
	Regarding claim 1, Hunter discloses an apparatus for presenting treated air to a user (fig. 1) (abstract), the apparatus comprising:
(a) a handheld housing (facemask 100, chamber 110); 
(b) a power source (battery 142) [0037] retained in the handheld housing (110);
(c) a controller (146) in the handheld housing (110) and operably connected to the power source;
(d) a flow path (152 to 120 to 124) extending through the handheld housing (110) from an inlet (150, 152) to an outlet (120 to 124);
(e) a UV generator (140) in the handheld housing, the UV generator optically coupled to the flow path; and
(f) a mouthpiece (100) embedded at the outlet (124), the mouthpiece having a body (100) configured for positioning   to sealingly engage the mouth with the mouthpiece [0034] 
(fig. 1, facemask 100, reflective chamber 110, UV light 140, exhaust valve 124, input filter 150 at air input 152, batter 142, controller 146); 
[0034-0039].
But Hunter fails to disclose a mouthpiece at the outlet, the mouthpiece having a body configured for positioning in a mouth of a user  to sealingly engage the mouth with the mouthpiece.
MARC, however, discloses a mouth piece (figs. 1a, 2a, 4a, 4c; 100) configuration that has a mouthpiece (100 with 104) embedded at the outlet (of 101), the mouthpiece having a body (104, 107, 108, 105, 106) configured for positioning in a mouth of a user (not-illustrated) to sealingly engage the mouth with the mouthpiece (figs. 1a, 2a, 4a, 4c; 100, 104, 104, 107, 108, 105, 106)
	(see attached translation, (abstract) (pgs. 15, and 17-19 at least)).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Hunter, with a mouth piece for positioning in a user’s mouth, as taught by MARC, to use as a substitution of one known mouth coupling breathing piece for another (i.e.., a mouth insert type) to obtain predictable mouth coupling and increased airflow/breathing results (abstract).

     	Regarding claim 16, Hunter discloses that an apparatus for presenting treated air to a user (fig. 1) (abstract), the apparatus comprising:
(a) a body (facemask 100, chamber 110) having at least one inlet (150, 152) and at least one outlet (124);
(b) a power source (battery 142) [0037];  
(c) a flow path (152 to 110 to 120 to 100 to 124) through the body from the at least one inlet (150, 152) to the at least one outlet (124); and
(d) an illumination chamber (110) in the flow path, the illumination chamber comprising:
a UV light source (140) in electrical connection with the power source (battery 142) [0037] and operable to emit photons over time; and 
UV reflective walls (in 110) [0036] [0039], wherein at least a portion of the photons emitted by the UV light source (140) are reflected by the UV reflective walls at least five times [0036 note radiation from UV source 140 passes through chamber multiple times (is inclusive of 5 times)) and
(e) a mouthpiece (100) embedded at the at least one outlet (124) , the mouthpiece having a body configured for positioning 
engage the mouth with the mouthpiece [0034]; 
(fig. 1, facemask 100, reflective chamber 110, UV light 140, exhaust valve 124, input filter 150 at air input 152, batter 142, controller 146); 
[0034-0039].
But Hunter fails to disclose a mouthpiece at the outlet, the mouthpiece having a body configured for positioning in a mouth of a user  to sealingly engage the mouth with the mouthpiece.
MARC, however, discloses a mouth piece (figs. 1a, 2a, 4a, 4c; 100) configuration that has a mouthpiece (100 with 104) embedded at the outlet (of 101), the mouthpiece having a body (104, 107, 108, 105, 106) configured for positioning in a mouth of a user (not-illustrated) to sealingly engage the mouth with the mouthpiece (figs. 1a, 2a, 4a, 4c; 100, 104, 104, 107, 108, 105, 106)
	(see attached translation, (abstract) (pgs. 15, and 17-19 at least)).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Hunter, with a mouth piece for positioning in a user’s mouth, as taught by MARC, to use as a substitution of one known mouth coupling breathing piece for another (i.e.., a mouth insert type) to obtain predictable mouth coupling and increased airflow/breathing results (abstract).

     	Regarding claim 19, Hunter discloses that a method of presenting treated air to a user (fig. 1) (abstract), the method comprising:
(a) sealingly engaging a mouth  (facemask 100) of a handheld housing (facemask 100, chamber 110); and
(b) moving air (pump 170) [0034] (reference’s claims 23-24 and 50-51) through a flow channel (from 152 to 110 to 120 to 100 to 124) in the handheld housing (100, 110) to impart an initiation signal [0038] to a controller (146) [0038] retained in a handheld housing (110) and to expose the moved air to UV radiation [0038] 
(fig. 1, facemask 100, reflective chamber 110, UV light 140, exhaust valve 124, input filter 150 at air input 152, batter 142, controller 146); 
[0034-0039]. 
But Hunter fails to disclose sealingly engaging a mouth around a body of a mouthpiece.
MARC, however, discloses sealingly engaging a mouth around a body of a mouthpiece (figs. 1a, 2a, 4a, 4c; 100) (abstract) (pgs. 15, and 17-19 at least) /
a mouth piece (figs. 1a, 2a, 4a, 4c; 100) configuration that has a mouthpiece (100 with 104) embedded at the outlet (of 101), the mouthpiece having a body (104, 107, 108, 105, 106) configured for positioning in a mouth of a user (not-illustrated) to sealingly engage the mouth with the mouthpiece (figs. 1a, 2a, 4a, 4c; 100, 104, 104, 107, 108, 105, 106); and  
sealingly engaging a mouth around (abstract) (pgs. 15, and 17-19 at least) a body of a mouthpiece (figs. 1a, 2a, 4a, 4c; 100) 
	(see attached translation, (abstract) (pgs. 15, and 17-19 at least)).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Hunter, with sealingly engaging a mouth around a body of a mouthpiece /a mouth piece for positioning in a user’s mouth, as taught by MARC, to use as a substitution of one known mouth coupling breathing piece for another (i.e.., a mouth insert type) to obtain predictable mouth coupling and increased airflow/breathing results (abstract).
   
     	Regarding claim 2, Hunter discloses that the body (facemask 100, chamber 110) (see also, MARC (104, 107, 108, 105, 106)) of the mouthpiece (facemask 100) (see also, MARC (100)) is configured to sealingly couple (120 to 122 to 100) with tubing (120) [0034] fluidly connected to the handheld housing (110). 

     	Regarding claim 3, Hunter discloses that the mouthpiece (facemask 100) includes a check valve (124, 122) [0034 Note face mask 100 includes a one-way intake valve 122 and a one-way exhaust valve 124]; 
	(definition of check valve == a valve that closes to prevent backward flow of liquid).
     	Regarding claim 4, Hunter discloses a hose (120) having a first end and a second end, the first end including a coupling (174) [0034] for releasably and sealingly engaging a fitting in the handheld housing (110) and the second end including a remote mouthpiece (facemask 100) [0034].   

     	Regarding claim 6, Hunter discloses that the UV generator (140) is one or more LEDs [0036].
     	Regarding claim 7, Hunter discloses a hose (120) having a first end and a second end, the first end including a coupling (174) [0034] for releasably and sealingly engaging a fitting in the handheld housing (110) and the second end including a mask (100), wherein the mask encompasses one of a mouth of the user [0034], a mouth and nose of the user [0034], and a nose of the user [0034]. 

     	Regarding claim 10, Hunter discloses that the controller (146) is configured to activate the UV generator (140) in response to user input [0038 Note controller controls UV light activation in response to flow rate, which can be controlled by a user’s breathing per (reference’s claims 23-24 and 50-51) [0038]).
     	Regarding claim 11, Hunter discloses that the user input is one of an imparted pressure change (reference’s claims 10, 23-24 and 50-51) [0038] in the flow path (152 to 110 to 120 to 100 to 124), actuation of a switch [0038 Note controller 146 monitors/switches UV actuation based upon flow meter 144], an imparted pressure change (reference’s claims 10, 23-24 and 50-51) [0038] in the flow path and actuation of a switch [0038 Note controller 146 monitors/switches UV actuation based upon flow meter 144], and an external control signal (reference’s claims 10, 23-24 and 50-51) [0038 note LED’s switched on/off according to a duty cycle which would be set by an external user at some point in time]. 
     	Regarding claim 12, Hunter discloses that an intake air filter cavity (150) [0039] fluidly connected to the flow path (at 152 to 150 to 110).
     	Regarding claim 14, Hunter discloses that at least one of a nose mask (100) and a facemask (100), wherein the at least one of the nose mask and the facemask includes at least one of a seal interface (fig. 1, at edge of 100 and user’s face; and/or at 122, 124), an exhale check valve (124) [0034 Note one-way valve] and an inhale check valve (122) [0034 Note face mask 100 includes a one-way intake valve 122 and a one-way exhaust valve 124].
	(definition of check valve == a valve that closes to prevent backward flow of liquid).
     	Regarding claim 17, Hunter discloses that the UV-reflective walls (in 110) [0036] [0039] have a UV reflection effectiveness of at least 90% [0036 Note 95% reflectivity].
     	Regarding claim 20, Hunter discloses the moving of the air is effected by a user’s exhalation (reference’s claims 23-24 and 50-51) [0038].
     	Regarding claim 21, Hunter discloses that the moving of the air is effected by a user’s inhalation (reference’s claims 23-24 and 50-51) [0038].
     	Regarding claim 22, Hunter discloses optically isolating (via valve 174, hose 120, valve 122) the mouthpiece (facemask 100) from the emitted UV radiation (from 140 in 110).

 	Regarding claim 24, Hunter discloses c) cycling [0038] [0008] a UV light source (140) during an inhalation [0038] (reference’s claims 10, 23-24 and 50-51) of a user to emit photons into an air flow in an illumination chamber (110) in an airflow channel (in 110) (from 152 to 110 to 120 to 100 to 124), wherein at least a portion of the emitted photons are reflected within the illumination chamber (110) at least 3 times [0036 note radiation from UV source 140 passes through chamber multiple times (inclusive of 3 times), and wherein the UV light source is modulated [0038] [0008]; and
d) cycling [0038] [0008] the UV light source (140) during an exhalation [0038] (reference’s claims 10, 23-24 and 50-51) of a user terminate emitting photons corresponding to at least one of a flow through [0038] the airflow channel (in 110) and a pressure (reference’s claims 23-24 and 50-51) [0038] in the airflow channel, wherein the overall duty cycle 
     In regards to claim 24, Hunter discloses that the duty cycle can be controlled and set to a “desired duty cycle” (Note which is inclusive of 0-100% duty cycle, if desired) [0008] [0038] (reference’s claims 10).
Hunter as modified by MARC differs from the claimed invention by not explicitly showing the “the overall duty cycle is less than 25%.”.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made for “the overall duty cycle is less than 25%.”, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Moreover, regarding claim 25, MARC discloses wherein the mouthpiece (figs. 1a, 2a, 4a, 4c; 100) further comprises a lip seal ridge (104) coupled to the body (100) and configured to be positioned behind (abstract) a set of lips of the user to sealingly engage the set of lips of the user to the lip seal ridge (see attached translation, (abstract) (pgs. 15, and 17-19 at least)); and is obvious for the reasons discussed supra with reference to claim 1, see previous.
Moreover, regarding claim 26, MARC discloses wherein the mouthpiece (figs. 1a, 2a, 4a, 4c; 100) further comprises an outer ridge (105,106) spaced from the lip seal ridge (104), the outer ridge coupled to the body (100) and configured to be positioned behind a set of teeth of the user, and wherein the body is a bite tube (105, 106 are hollow tubes) (abstract) configured for the set of teeth of the user to rest thereon (see attached translation, (abstract) (pgs. 15, and 17-19 at least)); and is obvious for the reasons discussed supra with reference to claim 25, see previous.


2.	Claim(s) 13 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Hunter et al. (US 20070101867 A1) in view of MARC (FR 2712815 A1) (see attached translation); hereinafter “the combined references” as applied to claim 1 above, and further in light of TAGHIPOUR et al. (WO 2020257928 A1).
Regarding claim 13, Hunter discloses wherein the flow path (152 to 110 to 120 to 100 to 124) includes an illumination chamber (110), the illumination chamber (110) having a 
[0036 Note (260-265 nm) is in the UV-C wavelength range; Note (UVC covers the range 100–280 nm)]. 
     	But the combined references fail to disclose that the illumination chamber having a combination of diffuse and specular UV-C reflecting surface.
    	TAGHIPOUR, however, discloses UV treatment chamber (fig. 1) [0061] with an illumination chamber having a combination of diffuse and specular UV-C reflecting surface [0061 Note reflective surface 153 comprises a surface finish to provide diffusive and/or specular reflection of radiation 12 impinging on reflective wall 150.; Note UV at 250nm is in the UV-C range].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of the combined references, with an illumination chamber having a combination of diffuse and specular UV-C reflecting surface, as taught by TAGHIPOUR, to use as a substitution of one known reflective surface type for another (i.e. having combination of diffuse and specular UV-C reflecting surface) to obtain predictable UV reflectance results of increased UV irradiation inside of the chamber to increase treatment thereby.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881